                                                                               m
       Case 4:16-cv-00814-ALM-KPJ  Document
                            IN THE UNITED   55 Filed
                                          STATES     05/15/19 COURT
                                                   DISTRICT    Page 1 of 1 PageID #: 5185

                            FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

ANTHONY DAVID TEAGUE                            §
                                                §
vs .                                            § Cause No. 4:16cv814
                                                §
DIRECTOR,TDCJ-CID                               §
                                     NOTICE OF MANDAMUS

         Please take notice that Petitioner Pro Se and Political Prisoner,

ANTHONY DAVID TEAGUE, intends to petition the United States Court of Appeals

for the Fifth Circuit for a Writ of Mandamus under 28 U.S.C. §2243 to order

this court to adjudicate on the merits the claims contained in his §2254

Petition that is currently pending in this Court. Petitioner has not heard

from this Court in nearly a year and is wrongfully confined. Petitioner

is aware that District Court Judge Richard A. Schell is on the Board of

Regents for Southern Methodist University and Petitioner's action alleges

that he is currently confined in retaliation for his filing of a lawsuit

against SMU in 2012. Petitioner's §2254 has been pending since October

of 2016 and he believes the 31-month delay is not due to indolence or

indifference of the Court or even due to other actions having been filed

before his, but rather due to a continuing conspiracy to maliciously confine

him in retaliation for his constitutionally-protected conduct. This court

has severed all contact with Petitioner and refuses to respond to his letters

or motions or perform its ministerial duties. Petitioner will wait no more

than 30 days from this date before filing his Mandamus action in the New

Orleans Court to give this Court adequate time to respond.



Respectfully submitted this 13th day of May, 2019,

            7/
ANTHONY DAVID TEAGUE #1976916
        DAVID TEAGU
TDCJ-Wallace
TDCJ- allace Unit
             Unit


PETITIONER PRO SE/POLITICAL PRISONER
